Name: 2006/416/EC: Commission Decision of 14 June 2006 concerning certain transitional measures in relation to highly pathogenic avian influenza in poultry or other captive birds in the Community (notified under document number C(2006) 2402) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural policy;  information and information processing;  agricultural activity;  farming systems;  health;  international trade
 Date Published: 2006-06-16; 2007-05-08

 16.6.2006 EN Official Journal of the European Union L 164/61 COMMISSION DECISION of 14 June 2006 concerning certain transitional measures in relation to highly pathogenic avian influenza in poultry or other captive birds in the Community (notified under document number C(2006) 2402) (Text with EEA relevance) (2006/416/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (1), and in particular Article 66(2) thereof, Whereas: (1) Avian Influenza is a serious, highly contagious disease of poultry and other birds caused by different types of viruses included in the very large virus family called Influenzaviridae. Avian influenza viruses may also spread to mammals, including humans, usually following direct contact with infected birds. Current knowledge indicates that the health risks posed by the so-called low pathogenic avian influenza (LPAI) viruses - are inferior to the one posed by highly pathogenic avian influenza (HPAI) viruses, which originate from a mutation of certain LPAI viruses. (2) Community measures for the control of avian influenza caused by HPAI viruses were established by Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (2), in order to protect animal health and contribute to the development of the poultry sector. (3) The measures laid down in Directive 92/40/EEC have been fundamentally reviewed in the light of recent scientific knowledge on the risks of avian influenza for animal and public health, the development of new laboratory tests and vaccines and the lessons learnt during recent outbreaks of this disease in the Community as well as in third countries. Taking into account that review, Directive 92/40/EEC was repealed and replaced by Directive 2005/94/EC. Under Directive 2005/94/EC Member States have until 1 July 2007 to transpose its provisions into national law. (4) Due to the current worldwide situation in relation to avian influenza, it is necessary to lay down transitional measures to be applied on holdings where outbreaks of avian influenza caused by HPAI viruses are suspected or confirmed in poultry or other captive birds, pending the transposition of Directive 2005/94/EC by the Member States. (5) The transitional measures provided for in this Decision should enable the Member States to adopt disease control measures in a proportionate and flexible manner, taking into account the various levels of risk posed by the different virus strains, the likely social and economic impact of the measures in question on the agriculture sector and other sectors involved, while at the same time ensuring that the measures taken for each specific scenario are the most appropriate. (6) In the interests of consistency and clarity of Community legislation, the transitional measures to be provided for in this Decision should take account of the disease control measures provided for in Directive 2005/94/EC and the definitions laid down in that Directive apply to this Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope 1. This Decision lays down certain transitional measures to be applied in a Member State where outbreaks of avian influenza caused by highly pathogenic avian influenza (HPAI) viruses are suspected or confirmed in poultry or other captive birds. 2. Without prejudice to the measures to be applied on holdings, and in protection and surveillance zones in accordance with Directive 92/40/EEC the measures provided for in this Decision shall be applied by Member States that have not fully transposed the provisions of Directive 2005/94/EC concerned by this Decision. Article 2 Notification 1. Member States shall ensure that the suspected presence and presence of HPAI are compulsorily and immediately notified to the competent authority. 2. Member States shall notify the results of any surveillance for highly pathogenic avian influenza virus carried out in mammals and shall immediately inform the Commission of any positive results following this surveillance. Article 3 Measures to be applied on holdings where outbreaks are suspected 1. In the case of a suspected outbreak, the competent authority shall immediately set in motion an investigation to confirm or exclude the presence of avian influenza and place the holding under official surveillance. The competent authority shall also ensure that the measures provided for in paragraphs 2 and 3 are complied with. 2. The competent authority shall ensure that the following measures are applied on the holding: (a) poultry, other captive birds and all mammals of domestic species are counted or, if appropriate, their numbers estimated by the type of poultry or species of other captive bird; (b) a list is compiled of the approximate number of poultry, other captive birds and all mammals of domestic species already sick, dead or likely to be infected in each category on the holding; that list shall be updated daily to take account of hatchings, births and deaths throughout the period of the suspected outbreak and shall be produced on request to the competent authority; (c) all poultry and other captive birds are brought inside a building on their holding and kept there. Where this is impractical or if their welfare is compromised they are confined in some other place on the same holding such that they do not have contact with other poultry or other captive birds on other holdings. All reasonable steps are taken to minimise their contact with wild birds; (d) no poultry or other captive birds may enter or leave the holding; (e) no carcases of poultry or other captive birds, meat of poultry including offal (poultry meat), poultry feed (feed), utensils, materials, waste, droppings, poultry or other captive birds manure (manure), slurry, used litter or anything likely to transmit avian influenza may leave the holding without an authorisation from the competent authority, observing appropriate biosecurity measures such as to minimise any risk of the spread of avian influenza; (f) no eggs may leave the holding; (g) the movement of persons, mammals of domestic species, vehicles and equipment to or from the holding is subject to the conditions and authorisation of the competent authority; (h) appropriate means of disinfection are used at the entrances and exits of buildings housing poultry or other captive birds and of the holding itself in accordance with the instructions of the competent authority. 3. The competent authority shall ensure that an epidemiological inquiry is carried out. 4. Notwithstanding paragraph 1, the competent authority may provide for the submission of samples in other cases. In such circumstances the competent authority may proceed without adopting some or all of the measures referred in paragraph 2. Article 4 Derogations from certain measures to be applied on holdings where outbreaks are suspected 1. The competent authority may grant derogations from the measures provided for in Article 3(2) points (c) to (e) on the basis of a risk assessment and taking into account the precautions taken and the destination of the birds and products to be moved. 2. The competent authority may also grant derogations from the measures provided for in Article 3(2), point (h) in the case of other captive birds kept on non-commercial holdings. 3. With reference to Article 3(2) point (f), the competent authority may authorise the sending of eggs: (a) directly to an establishment for the manufacture of egg products, as set out in Chapter II of Section X of Annex III to Regulation (EC) No 853/2004 of the European Parliament and of the Council (3), to be handled and treated in accordance with Chapter XI of Annex II to Regulation (EC) No 852/2004 of the European Parliament and of the Council (4); where the competent authority issues such an authorisation, the latter shall be subject to the conditions set out in Annex III to Directive 2005/94/EC; or (b) for disposal. Article 5 Duration of the measures to be applied on holdings where outbreaks are suspected The measures to be applied on holdings in cases of suspected outbreaks, as provided for in Article 3, shall continue to be applied until the competent authority is satisfied that the suspicion of avian influenza on the holding has been ruled out. Article 6 Additional measures based on an epidemiological inquiry 1. Based on the preliminary results of an epidemiological inquiry, the competent authority may apply the measures provided for in paragraphs 2, 3 and 4 in particular if the holding is located in an area with a high density of poultry. 2. Temporary restrictions may be introduced on the movements of poultry, other captive birds and eggs and the movement of vehicles used by the poultry sector in a defined area or in the whole of the Member State. Such restrictions may be extended to movements of mammals of domestic species, but in that case shall not exceed 72 hours, unless justified. 3. The measures provided for in Article 7 may be applied to the holding. However, if conditions permit, application of those measures may be limited to the poultry or other captive birds suspected of being infected and their production units. Samples shall be taken from the poultry or other captive birds if they are killed in order for the risk of a suspected outbreak to be confirmed or excluded. 4. A temporary control zone around the holding may be established and some or all of the measures provided for in Article 3(2) shall be applied as necessary to the holdings within that zone. Article 7 Measures to be applied on holdings where outbreaks are confirmed 1. In case of an outbreak of HPAI, the competent authority shall ensure that the measures provided for in Article 3(2) and (3) and paragraphs 2 to 9 of this Article are applied. 2. All poultry and other captive birds on the holding shall be killed without delay under official supervision. The killing shall be carried out in such a way as to avoid the risk of spread of avian influenza, in particular during transport. However, Member States may grant derogations for certain species of poultry or other captive birds not to be killed, on the basis of an assessment of the risk of further spread of avian influenza. The competent authority may take appropriate measures to limit any possible spread of avian influenza to any wild birds on the holding. 3. All carcases and eggs on the holding shall be disposed of under official supervision. 4. Poultry already hatched from eggs collected from the holding during the period between the probable date of introduction of HPAI on the holding and the application of the measures provided for in Article 3(2), shall be placed under official supervision and investigations shall be carried out. 5. Meat of poultry slaughtered and eggs collected from the holding during the period between the probable date of introduction of HPAI on the holding and the application of the measures provided for in Article 3(2) shall, wherever possible, be traced and disposed of under official supervision. 6. All substances, manure and waste likely to be contaminated, such as feed, shall be destroyed or undergo a treatment ensuring the destruction of the avian influenza virus, in accordance with the instructions given by the official veterinarian. 7. Following the disposal of carcases, the buildings used for housing them, pastures or land, the equipment likely to be contaminated and the vehicles used for transporting the poultry or other captive birds, carcases, meat, feed, manure, slurry, bedding and any other material or substance likely to be contaminated shall undergo cleaning and disinfection with instructions given by the official veterinarian. 8. Other captive birds or mammals of domestic species shall not enter or leave the holding without the authorisation of the competent authority. That restriction shall not apply to mammals of domestic species which have access only to the living areas for humans. 9. In the case of a primary outbreak, the virus isolate shall be subjected to the laboratory investigations to identify the genetic subtype. That virus isolate shall be submitted to the Community reference laboratory for avian influenza referred to in Article 51(1) of Directive 2005/94/EC as soon as possible. Article 8 Derogations concerning certain holdings 1. The competent authority may grant derogations from the measures provided for in the first subparagraph of Article 7(2) in cases of an outbreak of HPAI in a non-commercial holding, a circus, a zoo, a pet bird shop, a wild life park, a fenced area where poultry or other captive birds are kept for scientific purposes or purposes related to the conservation of endangered species or officially registered rare breeds of poultry or other captive birds, provided that such derogations do not endanger disease control. 2. The competent authority shall ensure that where a derogation is granted, as provided for in paragraph 1, the poultry and other captive birds concerned by the derogation: (a) are brought inside a building on their holding and kept there; where this is impractical or if their welfare is compromised they are confined in some other place on the same holding such that they do not have contact with other poultry or other captive birds on other holdings; all reasonable steps are taken to minimise their contact with wild birds; (b) are subjected to further surveillance and testing in accordance with the instructions of the official veterinarian and are not moved until the laboratory tests have indicated that they no longer pose a significant risk of further spread of HPAI; and (c) are not moved from their holding of origin, except for slaughter or to another holding: (i) located in the same Member State, in accordance with the instructions of the competent authority; or (ii) in another Member State, subject to the agreement of the Member State of destination. 3. Notwithstanding the prohibition of movement of poultry or other captive birds in accordance with paragraph 2(b), the competent authority may on the basis of a risk assessment authorise the transport under biosecurity measures of poultry or birds which cannot be appropriately housed and kept under surveillance on the holding of origin to a designated holding in the same Member State, where further surveillance and testing shall be carried out under official surveillance; provided that such authorisation does not endanger disease control. 4. The competent authority may grant derogations from the measures provided for in Article 7(5), for eggs to be sent directly to an establishment for the manufacture of egg products as set out in Chapter II of Section X of Annex III to Regulation (EC) No 853/2004 to be handled and treated in accordance with Chapter XI of Annex II to Regulation (EC) No 852/2004. 5. The Member States shall inform the Commission and the other Member States of any derogation granted on the basis of this provision. Article 9 Measures to be applied in cases of outbreaks of HPAI in separate production units In cases of an outbreak of HPAI in a holding which consists of two or more separate production units, the competent authority may grant derogations from the measures provided for in the first subparagraph of Article 7(2) for production units containing poultry or other captive birds where no HPAI is suspected, provided that such derogations do not endanger disease control. Such derogations shall only be granted in respect of two or more separate production units where the official veterinarian, taking account of the structure, size, operation, type of housing, feeding, water source, equipment, staff and visitors to the holding, is satisfied that they are completely independent of other production units in terms of location and day-to-day management of the poultry or other captive birds kept there. The Member States shall inform the Commission and the other Member States of any derogation granted on the basis of this provision. Article 10 Measures to be applied in contact holdings 1. Based on the epidemiological inquiry, the competent authority shall decide if a holding is to be considered as a contact holding. The competent authority shall ensure that the measures provided for in Article 3(2) are applied to contact holdings until the presence of HPAI has been excluded. 2. Based on the epidemiological inquiry, the competent authority may apply the measures provided for in Article 7 to contact holdings and in particular if the contact holding is located in an area with a high density of poultry. The main criteria to be considered for the application of the measures provided for in Article 7 in contact holdings are set out in Annex IV to Directive 2005/94/EC. 3. The competent authority shall ensure that samples are taken from poultry and other captive birds when they are killed in order to confirm or exclude the presence of HPAI virus in those contact holdings. 4. The competent authority shall ensure that, on any holding where poultry or other captive birds are killed and disposed of and avian influenza is subsequently confirmed, the buildings and any equipment likely to be contaminated and the vehicles used for transporting the poultry, other captive birds, carcases, meat, feed, manure, slurry, bedding and any other material or substance likely to be contaminated undergo cleaning and disinfection with instructions given by the official veterinarian. Article 11 Establishment of protection, surveillance and further restricted zones in cases of outbreaks of HPAI 1. The competent authority shall immediately following an outbreak of HPAI establish: (a) a protection zone with a radius of at least three kilometres around the holding; (b) a surveillance zone with a radius of at least 10 kilometres around the holding, including the protection zone. 2. If the outbreak of HPAI is confirmed in other captive birds in a non-commercial holding, circus, zoo, pet bird shop, wildlife park, a fenced area where other captive birds are kept for scientific purposes or purposes related to the conservation of endangered species or officially registered rare breeds of other captive birds that do not contain poultry, the competent authority may, following a risk assessment, derogate to the extent necessary from the provisions of Articles 11 to 26 concerning the establishment of the protection and surveillance zones and the measures to be applied therein, provided that such derogations do not endanger disease control. 3. When establishing protection and surveillance zones, as provided for in paragraph 1, the competent authority shall at least take account of the following criteria: (a) the epidemiological inquiry; (b) the geographical situation, particularly natural boundaries; (c) the location and proximity of holdings and the estimated number of poultry; (d) patterns of movements and trade in poultry or other captive birds; (e) the facilities and personnel available to control any movement within the protection and surveillance zones of poultry or other captive birds, their carcases, manure, bedding or used litter, in particular if the poultry or other captive birds to be killed and disposed of have to be moved from their holding of origin. 4. The competent authority may establish further restricted zones around or adjacent to the protection and surveillance zones, taking account of the criteria provided for in paragraph 3. 5. If a protection, surveillance or further restricted zone covers the territories of different Member States, the competent authorities of the Member States concerned shall collaborate to establish the zone. Article 12 Measures to be applied both in the protection and in the surveillance zones 1. The competent authority shall ensure that the following measures are applied within the protection and surveillance zones: (a) arrangements are put in place which permit the tracing of anything likely to spread the avian influenza virus including poultry, other captive birds, meat, eggs, carcases, feed, litter, people who have been in contact with the infected poultry or other captive birds or vehicles with a link to the poultry industry; (b) owners are to provide the competent authority, on request, with any relevant information concerning the poultry or other captive birds and eggs entering or leaving the holding. 2. The competent authority shall take all reasonable steps to ensure that all persons in the protection and surveillance zones affected by the restrictions concerned are fully aware of the restrictions in place. That information may be conveyed through warning notices, media resources such as the press and television or any other appropriate means. 3. The competent authority may, where epidemiological information or other evidence indicates, implement a preventive eradication programme, including preventive slaughtering or killing of poultry or other captive birds, in holdings and areas at risk. 4. Member States applying the measures provided for in paragraph 3 shall immediately inform the Commission thereof. Article 13 Census and visits by the official veterinarian and surveillance The competent authority shall ensure that the following measures are applied in protection zones: (a) a census of all the holdings is made as soon as possible; (b) all commercial holdings are visited by an official veterinarian as soon as possible for a clinical examination of the poultry and other captive birds and, if necessary, the collection of samples for laboratory tests in accordance with instructions given by the official veterinarian; a record of such visits and the findings thereof shall be kept; non-commercial holdings are visited by an official veterinarian before the lifting of the protection zone; (c) additional surveillance is immediately implemented in accordance with instructions given by the official veterinarian in order to identify any further spread of avian influenza in the holdings located in the protection zone. Article 14 Measures to be applied on holdings in protection zones The competent authority shall ensure that the following measures are applied on holdings in protection zones: (a) all poultry and other captive birds are brought inside a building on their holding and kept there. Where this is impractical or if their welfare is compromised, they are confined in some other place on the same holding such that they do not have contact with other poultry or other captive birds on other holdings. All reasonable steps are taken to minimise their contact with wild birds; (b) carcases are disposed of as soon as possible; (c) vehicles and equipment used for transporting live poultry or other captive birds, meat, feed, manure, slurry and bedding and any other material or substances likely to be contaminated, undergo cleaning and disinfection with instructions given by the official veterinarian; (d) all parts of vehicles used by staff or other persons which enter or leave holdings and are likely to have become contaminated undergo cleaning and disinfection with instructions given by the official veterinarian; (e) no poultry, other captive birds or domestic mammals may enter or leave a holding without authorisation of the competent authority. This restriction shall not apply to mammals which have access only to the living areas for humans in which they: (i) have no contact with resident poultry or other captive birds, and (ii) have no access to any cages or areas where such resident poultry or other captive birds are kept; (f) any increased morbidity or mortality or significant drop in production data in holdings is immediately reported to the competent authority, which shall carry out appropriate investigations in accordance with instructions given by the official veterinarian; (g) any person entering or leaving holdings observes appropriate biosecurity measures aimed at preventing the spread of avian influenza; (h) records of all persons visiting holdings, except dwellings, are kept by the owner in order to facilitate disease surveillance and control and must be made available upon request by the competent authority. Such records do not have to be kept where the visitors are to holdings such as zoos and wildlife parks where they have no access to the areas where the birds are kept. Article 15 Prohibition on the removal or spreading of used litter, manure or slurry from holdings The competent authority shall ensure that the removal or spreading of used litter, manure or slurry from holdings in protection zones are prohibited, unless authorised by it. However, the movement of manure or slurry may be authorised from holdings under biosecurity measures to a designated plant for treatment or for intermediate storage for subsequent treatment to destroy the possible presence of avian influenza viruses in accordance with Regulation (EC) No 1774/2002 of the European Parliament and of the Council (5). Article 16 Fairs, markets or other gatherings and restocking of game The competent authority shall ensure that fairs, markets, shows or other gatherings of poultry or other captive birds are prohibited in protection zones. The competent authority shall ensure that poultry or other captive birds for restocking of game are not released in protection zones. Article 17 Prohibition on the movement and transport of birds, eggs, poultry meat and carcases 1. The competent authority shall ensure that within protection zones, the movement and transport from holdings on to roads, excluding private service roads of holdings, or by rail, of poultry, other captive birds, ready-to-lay poultry, day-old chicks, eggs and carcases are prohibited. 2. The competent authority shall ensure that the transport of poultry meat from slaughterhouses, cutting plants and cold stores is prohibited unless it has been produced: (a) from poultry which has originated from outside the protection zones and has been stored and transported separately from the meat of poultry from within the protection zones; or (b) on a date at least 21 days before the estimated date of earliest infection on a holding in the protection zone and which since production has been stored and transported separately from such meat produced after that date. 3. However, the prohibitions in paragraphs 1 and 2 shall not apply to transit through the protection zone on roads or rail without unloading or stopping. Article 18 Derogations for the direct transport of poultry for immediate slaughter and the movement or treatment of poultry meat 1. By way of derogation from Article 17, the competent authority may authorise the direct transport of poultry originating from a holding in the protection zone for immediate slaughter to a designated slaughterhouse subject to the following conditions: (a) a clinical examination of the poultry on the holding of origin is carried out by the official veterinarian within 24 hours of being sent for slaughter; (b) where appropriate, laboratory tests have been carried out on poultry on the holding of origin in accordance with instructions given by the official veterinarian with favourable results; (c) the poultry are transported in vehicles sealed by the competent authority or under its supervision; (d) the competent authority responsible for the designated slaughterhouse is informed and agrees to receive the poultry and then confirms the slaughter to the competent authority of dispatch; (e) the poultry from the protection zone are kept separately from other poultry and are slaughtered separately or at different times from other poultry, preferably at the end of a working day; subsequent cleansing and disinfection shall be completed before other poultry are slaughtered; (f) the official veterinarian shall ensure that a detailed examination of the poultry is carried out at the designated slaughterhouse when the poultry arrive and after they are slaughtered; (g) the meat does not enter into intra-Community or international trade and bears the health mark for fresh meat provided for in Annex II to Council Directive 2002/99/EC (6); (h) the meat is obtained, cut, transported and stored separately from meat intended for intra-Community and international trade and is used in such a way as to avoid it being introduced into meat products intended for intra-Community or international trade, unless it has undergone a treatment set out in Annex III to Directive 2002/99/EC. 2. By way of derogation from Article 17, the competent authority may authorise the direct transport of poultry from outside the protection zone for immediate slaughter to a designated slaughterhouse within the protection zone and subsequent movement of the meat derived from such poultry providing that: (a) the competent authority responsible for the designated slaughterhouse is informed and agrees to receive the poultry and then confirms the slaughter to the competent authority of dispatch; (b) the poultry are kept separate from other poultry originating within the protection zone and are slaughtered separately or at different times from other poultry; (c) the poultry meat produced is cut, transported and stored separately from poultry meat obtained from other poultry originating in the protection zone; (d) the animal by-products are disposed of. Article 19 Derogations for the direct transport of day-old chicks 1. By way of derogation from Article 17, the competent authority may authorise the direct transport of day-old chicks, originating from holdings within the protection zone to a holding or shed of that holding in the same Member State, preferably located outside the protection and the surveillance zones, subject to the following conditions: (a) they are transported in vehicles sealed by the competent authority or under its supervision; (b) appropriate biosecurity measures are applied during transport and at the holding of destination; (c) the holding of destination is placed under official surveillance following the arrival of the day-old-chicks; (d) if moved outside the protection or surveillance zone, the poultry shall remain on the holding of destination for at least 21 days. 2. By way of derogation from Article 17, the competent authority may authorise the direct transport of day-old chicks, hatched from eggs originating from holdings located outside the protection and surveillance zones, to any other holding in the same Member State, preferably located outside the protection and the surveillance zones, provided that the hatchery of dispatch can ensure by its logistics and by its hygienic working conditions that no contact has occurred between those eggs and any other hatching eggs or day-old chicks originating from poultry flocks within such zones and which are therefore of a different health status. Article 20 Derogations for the direct transport of ready to lay poultry By way of derogation from Article 17, the competent authority may authorise the direct transport of ready-to-lay poultry to a holding or shed of that holding preferably within the protection or the surveillance zone in which there is no other poultry, subject to the following conditions: (a) a clinical examination of the poultry and other captive birds in the holding of origin and in particular of those to be moved is carried out by the official veterinarian; (b) where appropriate, laboratory tests have been carried out on poultry in the holding of origin in accordance with instructions given by the official veterinarian with favourable results; (c) the ready-to-lay poultry is transported in vehicles sealed by the competent authority or under its supervision; (d) the holding or shed of destination is placed under official surveillance following the arrival of the ready-to-lay poultry; (e) if moved outside the protection or surveillance zone, the poultry shall remain on the holding of destination for at least 21 days. Article 21 Derogation for the direct transport of hatching and table eggs 1. By way of derogation from Article 17, the competent authority may authorise the direct transport of hatching eggs either from any holding to a hatchery located, in the protection zone and designated by the competent authority (the designated hatchery) or, subject to the following conditions, from a holding located in the protection zone to any designated hatchery: (a) the parent flocks from which the hatching eggs are derived have been examined by the official veterinarian in accordance with instructions given by the competent authority and avian influenza is not suspected on these holdings; (b) the hatching eggs and their packaging are disinfected before dispatch and the tracing back of these eggs can be ensured; (c) the hatching eggs are transported in vehicles sealed by the competent authority or under its supervision; (d) biosecurity measures are applied in the designated hatchery in accordance with the instructions of the competent authority. 2. By way of derogation from Article 17, the competent authority may authorise the direct transport of eggs: (a) to a packing centre designated by the competent authority (the designated packing centre), provided that they are packed in disposable packaging and that all biosecurity measures required by the competent authority are applied; (b) to an establishment for the manufacture of egg products as set out in Chapter II of Section X of Annex III to Regulation (EC) No 853/2004 to be handled and treated in accordance with Chapter XI of Annex II to Regulation (EC) No 852/2004; or (c) for disposal. Article 22 Derogation for the direct transport of carcases By way of derogation from Article 17, the competent authority may authorise the direct transport of carcases provided that they are transported to be disposed of. Article 23 Cleansing and disinfecting of means of transport The competent authority shall ensure that the vehicles and equipment used for the transport as provided for in Articles 18 to 22 are cleansed and disinfected without delay in accordance with the instructions of the official veterinarian. Article 24 Duration of measures 1. The measures provided for in Articles 13 to 23 shall be maintained for at least 21 days following the date of completion of preliminary cleansing and disinfection on the infected holding in accordance with instructions given by the official veterinarian and until holdings located in the protection zone have been tested in accordance with instructions given by the official veterinarian. 2. When the measures provided for in Articles 13 to 23 are no longer to be maintained, as provided for in paragraph 1 of this Article, the measures laid down in Article 25 shall apply in the former protection zone, until they are no longer to be applied as provided for in Article 26. Article 25 Measures to be applied in the surveillance zones The competent authority shall ensure that the following measures are applied in surveillance zones: (a) a census of all commercial poultry holdings is made as soon as possible; (b) the movement of poultry, ready-to-lay poultry, day-old chicks, eggs within the surveillance zone is prohibited unless authorisation is granted by the competent authority, which ensures that appropriate biosecurity measures are applied to prevent the spread of avian influenza; this prohibition shall not apply to transit thorough the surveillance zone on road or rail without unloading or stopping; (c) the movement of poultry, ready-to-lay poultry, day-old chicks and eggs to holdings, slaughterhouses, packing centres or an establishment for the manufacture of egg products located outside the surveillance zone is prohibited; however, the competent authority may authorise the direct transport of: (i) poultry for slaughter to a designated slaughterhouse, for the purpose of immediate slaughter subject to Article 18(1), points (a), (b) and (d); The competent authority may authorise the direct transport of poultry from outside the protection and surveillance zones for immediate slaughter to a designated slaughterhouse within the surveillance zone and the subsequent movement of the meat derived from such poultry; (ii) ready-to-lay poultry to a holding in which there is no other poultry in the same Member State; that holding shall be placed under official surveillance following the arrival of the ready-to-lay poultry and the ready-to-lay poultry shall remain on the holding of destination for at least 21 days; (iii) day-old chicks:  to a holding or shed of such holding in the same Member State provided that appropriate biosecurity measures are applied and the holding is placed under official surveillance following the transport and the day-old chicks shall remain on the holding of destination for at least 21 days, or  if hatched from hatching eggs originating from poultry holdings located outside the protection and surveillance zones, to any other holding, provided that the hatchery of dispatch can ensure by its logistics and biosecurity working conditions that no contact has occurred between these eggs and any other hatching eggs or day-old-chicks originating from poultry flocks within those zones and which are therefore of a different health status; (iv) hatching eggs to a designated hatchery located inside or outside the surveillance zone; the eggs and their packaging shall be disinfected before dispatch and the tracing back of these eggs must be ensured; (v) table eggs to a designated packing centre, provided that they are packed in disposable packaging and that all biosecurity measures required by the competent authority are applied; (vi) eggs to an establishment for the manufacture of egg products as set out in Chapter II of Section X of Annex III to Regulation (EC) No 853/2004 to be handled and treated in accordance with Chapter XI of Annex II to Regulation (EC) No 852/2004 located inside or outside the surveillance zone; (vii) eggs for disposal; (d) any person entering or leaving holdings in the surveillance zone observes appropriate biosecurity measures aimed at preventing the spread of avian influenza; (e) vehicles and equipment used for transporting live poultry or other captive birds, carcases, feed, manure, slurry and bedding and any other material or substances likely to be contaminated, are cleansed and disinfected without delay after contamination in accordance with the instructions given by the official veterinarian; (f) no poultry, other captive birds or mammals of domestic species may enter or leave a holding where poultry is kept without authorisation of the competent authority. This restriction shall not apply to mammals which have access only to the living areas for humans in which they: (i) have no contact with resident poultry or other captive birds, and (ii) have no access to any cages or areas where such resident poultry or other captive birds are kept; (g) any increased morbidity or mortality or significant drop in production data in holdings is immediately reported to the competent authority, which shall carry out appropriate investigations in accordance with instructions given by the official veterinarian; (h) the removal or spreading of used litter, manure or slurry is prohibited unless authorised by the competent authority; the movement of manure may be authorised from a holding situated in the surveillance zone under biosecurity measures to a designated plant for treatment or for intermediate storage for subsequent treatment to destroy the possible presence of avian influenza viruses, in accordance with Regulation (EC) No 1774/2002; (i) fairs, markets, shows or other gatherings of poultry or other captive birds are prohibited; (j) poultry for restocking of game are not released. Article 26 Duration of measures The measures provided for in Article 25 shall be maintained for at least 30 days following the date of completion of preliminary cleansing and disinfection on the infected holding in accordance with instructions given by the official veterinarian. Article 27 Measures to be applied in further restricted zones 1. The competent authority may provide that some or all the measures provided for in Articles 13 to 26 shall apply inside the further restricted zones provided for in Article 11(4) (the further restricted zones). 2. The competent authority may, where epidemiological information or other evidence indicates, implement a preventive eradication programme, including preventive slaughtering or killing of poultry or other captive birds, in holdings and areas at risk, according to the criteria of Annex IV of Directive 2005/94/EC, located in further restricted zones. The restocking of those holdings shall take place in accordance with the instructions of the competent authority. 3. Member States applying the measures provided for in paragraphs 1 and 2 shall inform the Commission thereof. Article 28 Laboratory tests and other measures concerning pigs and other species 1. The competent authority shall ensure that following confirmation of HPAI on any holding, appropriate laboratory tests are carried out on any pigs present on the holding to confirm or exclude that those pigs are, or have been, infected with the highly pathogenic avian influenza virus. No pigs shall be moved from the holding pending the results of those tests. 2. Where laboratory tests provided for in paragraph 1 confirm positive findings for HPAI viruses in pigs, the competent authority may authorise the movement of those pigs to other pig holdings or to designated slaughterhouses, provided that subsequent appropriate tests have shown that the risk of spread of avian influenza is negligible. 3. The competent authority shall ensure that where laboratory tests provided for in paragraph 1 confirm a serious health threat, the pigs are killed as soon as possible under official supervision and in such a way as to prevent the spread of avian influenza virus, in particular during transport, and in accordance with Council Directive 93/119/EEC (7). 4. The competent authority may, following confirmation of avian influenza on any holding, and based on a risk assessment, apply the measures provided for in paragraphs 1, 2 and 3 to any other mammals present on the holding and may extend those measures to contact holdings. 5. Member States shall inform the Commission within the framework of the Standing Committee on the Food Chain and Animal Health of the results of the tests and measures applied pursuant to paragraphs 1 to 4. 6. The competent authority may, following confirmation of HPAI virus in pigs or any other mammals on any holding, undertake surveillance to identify and apply measures to prevent any further spread of HPAI to other species. Article 29 Re-population of holdings 1. Member States shall ensure that paragraphs 2 to 5 of this Article are complied with, following the application of the measures provided for in Article 7. 2. The re-population of commercial poultry holdings shall not take place for a period of 21 days following the date of completion of the final cleansing and disinfection in accordance with the instructions given by the official veterinarian. 3. The following measures shall be performed during a period of 21 days following the date of the re-population of the commercial poultry holdings: (a) the poultry undergo at least one clinical examination carried out by the official veterinarian. That clinical examination, or if more than one is carried out, the final clinical examination, is undertaken as near as possible to the end of the 21 day-period referred to above; (b) laboratory tests are carried out in accordance with the instructions of the competent authority; (c) poultry that die during the re-population phase are tested in accordance with the instructions of the competent authority; (d) any person entering or leaving the commercial poultry holding complies with appropriate biosecurity measures aimed at preventing the spread of avian influenza; (e) during the re-population phase no poultry leaves the commercial poultry holding without the authorisation of the competent authority; (f) the owner keeps a record on the production data, including morbidity and mortality data, which must be updated regularly; (g) any significant change in production data, as referred to in point (f), and other abnormalities are immediately reported to the competent authority. 4. Based on a risk assessment, the competent authority may order that the procedures provided for in paragraph 3 be applied to holdings other than commercial poultry holdings or other species on a commercial poultry holding. 5. The re-repopulation of poultry in contact holdings shall take place in accordance with the instructions of the competent authority based on a risk assessment. Article 30 Validity This Decision shall apply until 30 June 2007. Article 31 Addressees This Decision is addressed to the Member States. Done at Brussels, 14 June 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 10, 14.1.2006, p. 16. (2) OJ L 167, 22.6.1992, p. 1. Directive as last amended by the 2003 Act of Accession. (3) OJ L 139, 30.4.2004, p. 55, corrected by OJ L 226, 25.6.2004, p. 22. (4) OJ L 139, 30.4.2004, p. 1, corrected by OJ L 226, 25.6.2004, p. 3. (5) OJ L 273, 10.10.2002, p. 1. (6) OJ L 18, 23.1.2003, p. 11. (7) OJ L 340, 31.12.1993, p. 21. Directive as last amended by Regulation (EC) No 1/2005 (OJ L 3, 5.1.2005, p. 1).